By the Court,
Sweeney, J.:
The defendant, William Martel, was indicted by the grand jury of Nye County, State of Nevada, for the crime of having in his possession instruments and tools with felonious intent to break and enter into a merchandise store in Tonopah, *397Nevada. It appears from the evidence that the defendant, appellant herein, with two associates, were overheard planning the burglarizing of some building, and, upon being shadowed by the night officers of Tonopah, were arrested about midnight in the doorway of Ryan & Stenson’s clothing store in Tonopah, Nevada. Upon being apprehended^ and brought to the jail, the defendant was searched, and upon him were found two burglar or pick-lock keys, one file for making the same, black handkerchief mask wrapped around a Colt’s six-shooter, which revolver was taken apart, some of which parts were concealed in his bootleg and others concealed in his underclothing; also cartridges and a razor fastened to his underclothing under his arm. Defendant was tried before a jury, found guilty, and sentenced by the court to serve a term of three years in the Nevada state penitentiary. From the judgment and order denying his motion for a new trial, defendant appeals.
Appellant assigns as error the following instruction given by the court: "You áre the sole judges of the effect and value of the evidence introduced in this case. Your power, however, of judging in this regard, is not an arbitrary power, but it is to be exercised with legal discretion and in subordination to the rules of evidence. You are not bound to decide in conformity with the declarations of any number of witnesses which do not produce a conviction in your minds against a less number, or against a presumption or other evidence satisfying your minds. A witness is presumed to speak the truth. This presumption, however, may be repelled by the manner in Avhich he testified, by the character of his testimony, or by contradictory evidence. You are the sole and exclusive judges of his credibility. If any witness examined before you has wilfully sworn falsely as to any material matter, you may disregard the entire evidence of such witness;’
Appellant maintains that the court erred in giving the above instruction, because in the last three lines of said instruction the district court omitted to add the following phrase: "Except in so far as it is corroborated by other credible evidence.” While we believe the court could have with propriety added the phrase omitted and complained of, yet, in the present case, in view of the overwhelming pre*398ponderance of evidence conclusively proving defendants guilt, we do not believe the omission of the same is prejudicial to the defendant’s rights. (Turner v. State, 50 South. 629.) The instruction as given, without the words complained of, did not preclude the jury from regarding the weight of any evidence given of any witness, even though they believed him to have sworn falsely on some material matter. Neither is there anything in the instruction given as would preclude the jury from considering the testimony of other witnesses corroborative of the same testimony which may have been given by a witness who might have testified falsely in some respect as to some material matter.
Other instructions given and complained of were thoroughly covered by other instructions given by the court. We believe it is unnecessary to consider them for the reason this court has repeatedly held that, where instructions cover the law, it is not error to refuse to give other instructions which have been covered by instructions previously given by the court of its own motion or otherwise. Other objections raised we have considered and find devoid of merit.
The judgment of the lower court is affirmed.
It is so ordered.
Talbot, J.: I concur.